14‐704‐ag(L), 14‐765‐cv 
Bank of N.Y. Mellon v. Commʹr; Am. Intʹl Grp., Inc. v. United States 
14‐704‐ag(L), 14‐765‐cv 
Bank of N.Y. Mellon v. Commʹr; Am. Intʹl Grp., Inc. v. United States 
 
                                    UNITED STATES COURT OF APPEALS 
                                        FOR THE SECOND CIRCUIT 
                                                                  

                                                August Term 2014 

         (Argued:           May 18, 2015                           Decided:      September 9, 2015) 

                       Docket Nos. 14‐704‐ag(L), 14‐1394‐ag(XAP), 14‐765‐cv 

                                                                                  

     THE BANK OF NEW YORK MELLON CORPORATION, as Successor in Interest to  
                   THE BANK OF NEW YORK COMPANY, INC., 
                                       
                                      Petitioner‐Appellant‐Cross‐Appellee, 

                                                             v. 

                                 COMMISSIONER OF INTERNAL REVENUE, 

                                                                   Respondent‐Appellee‐Cross‐Appellant. 

                                                                                  

                                AMERICAN INTERNATIONAL GROUP, INC., 

                                                                   Plaintiff‐Appellant, 

                                                             v. 

                                          UNITED STATES OF AMERICA, 

                                                                   Defendant‐Appellee. 
                                                                                
                                               
                 ON APPEAL FROM THE UNITED STATES TAX COURT  
                    AND THE UNITED STATES DISTRICT COURT 
                   FOR THE SOUTHERN DISTRICT OF NEW YORK 
                                       
                                                     
 
Before: 
                    CABRANES, RAGGI, and CHIN, Circuit Judges.  
 
                                                              
              

             Appeals and cross‐appeal heard in tandem from a judgment of the 

United States Tax Court (Kroupa, J.) and an opinion and order of the United 

States District Court for the Southern District of New York (Stanton, J.) applying 

the ʺeconomic substance doctrineʺ to transactions involving foreign tax credits.  

The Tax Court considered the effect of foreign taxes in its pre‐tax analysis and 

denied the claimed foreign tax credits as lacking economic substance, but 

allowed interest expense deductions for the loan associated with the transactions.  

The district court held that the economic substance doctrine applies to 

transactions involving foreign tax credits generally and that foreign taxes are to 

be included in calculating pre‐tax profit.   

             AFFIRMED. 

                                                              
 


                                            ‐ 2 ‐ 
SETH P. WAXMAN (Catherine M.A. Carroll, Weili J. 
       Shaw, Jonathan A. Bressler, William J. Perlstein, 
       Alan E. Schoenfeld, Roger M. Ritt, Richard W. 
       Giuliani, on the brief), Wilmer Cutler Pickering 
       Hale and Dorr LLP, Washington, DC, New York, 
       New York, and Boston, Massachusetts, for 
       Petitioner‐Appellant‐Cross‐Appellee Bank of New 
       York Mellon Corporation. 
 
JUDITH A. HAGLEY, Tax Division, Department of Justice 
       (Gilbert S. Rothenberg, Richard Farber, Tax 
       Division, Department of Justice, on the brief), for 
       Tamara W. Ashford, Acting Assistant Attorney 
       General, Washington, DC, for Respondent‐Appellee‐
       Cross‐Appellant Commissioner of Internal Revenue. 
 
DAVID BOIES (Robin A. Henry, Edward J. Normand, on 
       the brief), Boies, Schiller & Flexner LLP, Armonk, 
       New York, and Thomas A. Cullinan, Jerome B. 
       Libin, Daniel H. Schlueter, Sutherland Asbill & 
       Brennan LLP, Atlanta, Georgia, and Washington, 
       DC, for Plaintiff‐Appellant American International 
       Group, Inc. 
 
JOSEPH N. CORDARO, Assistant United States Attorney 
       (James Nicholas Boeving, Benjamin H. Torrance, 
       Assistant United States Attorneys, on the brief), for 
       Preet Bharara, United States Attorney for the 
       Southern District of New York, New York, New 
       York, for Defendant‐Appellee United States of 
       America.  
 
Scott P. Martin, Geoffrey C. Weien, Gibson, Dunn & 
       Crutcher LLP, Washington, DC, and Kate 
       Comerford Todd, Steven P. Lehotsky, U.S. 
       Chamber Litigation Center, Inc., Washington, DC, 



              ‐ 3 ‐ 
                                 for Amicus Curiae United States Chamber of 
                                 Commerce. 
                           
                          Martin S. Kaufman, Larchmont, New York, for Amicus 
                                Curiae Atlantic Legal Foundation. 
                           
                                                        
                                          
CHIN, Circuit Judge: 
 
            These appeals and cross‐appeal, heard in tandem, challenge an 

opinion and order of the United States District Court for the Southern District of 

New York (Stanton, J.) and a judgment of the United States Tax Court (Kroupa, 

J.) applying the ʺeconomic substance doctrineʺ to transactions involving foreign 

tax credits.  In both cases, the taxpayers claim they are entitled to tax credits 

associated with foreign transactions that the government disallowed because it 

contends the transactions lacked economic substance.  

             In American International Group., Inc. v. United States, in which 

American International Group (ʺAIGʺ) seeks a tax refund of $306.1 million, the 

district court held that: 1) the economic substance doctrine applies to the foreign 

tax credit regime; and 2) the pre‐tax benefit that AIG gained from its ʺcross‐

borderʺ transactions is to be calculated by taking into account foreign taxes.  

Accordingly, the district court denied AIGʹs motion for partial summary 

judgment.  It certified the matter for interlocutory appeal. 


                                         ‐ 4 ‐ 
             In Bank of New York Mellon Corp. v. Commissioner, which involves 

alleged tax deficiencies of some $215 million, the Tax Court held a three‐week 

bench trial on the economic substance of the Structured Trust Advantaged 

Repackaged Securities loan product (ʺSTARSʺ) purchased by Bank of New York 

Mellon (ʺBNYʺ).  The Tax Court held: 1) the effect of foreign taxes is to be 

considered in the pre‐tax analysis of economic substance; and 2) STARS lacked 

economic substance, and thus BNY could not claim foreign tax credits associated 

with STARS.  The Tax Court further held that certain income from STARS was 

includible in BNYʹs taxable income and BNY was not entitled to deduct interest 

expenses associated with STARS, but reversed both rulings on reconsideration.   

             We hold that the economic substance doctrine applies to the foreign 

tax credit regime generally, and that both the district court and Tax Court 

properly determined the tax implications of the cross‐border and STARS 

transactions.  Accordingly, we affirm. 

                            STATEMENT OF THE CASE 

A.    The Foreign Tax Credit Regime  

             Various provisions of the Internal Revenue Code (the ʺCodeʺ) seek 

ʺto mitigate the evil of double taxation.ʺ  Burnet v. Chi. Portrait Co., 285 U.S. 1, 7 




                                          ‐ 5 ‐ 
(1932).  The Code taxes all income of U.S. taxpayers earned worldwide.  26 U.S.C. 

§ 61(a).  Because this can result in double taxation of a U.S. taxpayerʹs income 

earned abroad ‐‐ by the country in which it was earned as well as the United 

States ‐‐ Congress crafted the ʺforeign tax creditʺ regime.   

              First established by the Revenue Act of 1918, the foreign tax credit 

regime was intended to facilitate business abroad and foreign trade.  See 56 

Cong. Rec. app. 677 (1918) (statement of Rep. Kitchin) (ʺWe would discourage 

men from going out after commerce and business in different countries . . . if we 

maintained this double taxation.ʺ).  Under the regime, when a U.S. taxpayer pays 

income tax to another country due to its business activities in that country, the 

taxpayer can claim a dollar‐for‐dollar credit against its U.S. tax liability for the 

foreign taxes paid.  26 U.S.C. §§ 901‐909.  This ʺforeign tax creditʺ then mitigates 

double taxation by offsetting the taxpayerʹs U.S. taxable income and reducing its 

overall tax bill.  The foreign tax credit regime does not, however, require a 

taxpayer ʺto alter its form of doing business, its business conduct, or the form of 

any business transaction in order to reduce its liability under foreign law for tax.ʺ  

26 C.F.R. § 1.901‐2(e)(5)(i). 




                                          ‐ 6 ‐ 
               As relevant to the instant cases, the Code deems taxes paid by 

foreign subsidiaries to be paid by their U.S. parent companies.  26 U.S.C. §§ 902, 

960.  Thus, in a given tax year, a U.S. corporation can claim a ʺforeign tax creditʺ 

in the same amount as the foreign taxes paid by its foreign subsidiary, reducing 

its total U.S. taxable income.   

               ʺEntitlement to foreign tax credits[, however,] is predicated on a 

valid transaction.ʺ  12 Mertens Law of Federal Income Taxation § 45D:62.  To be 

ʺvalidʺ and not just a ʺsham,ʺ a transaction must involve more than just tax 

benefits: it must have independent economic substance.  See DeMartino v. 

Commʹr, 862 F.2d 400, 406 (2d Cir. 1988) (ʺA transaction is a sham if it is fictitious 

or if it has no business purpose or economic effect other than the creation of tax 

deductions.ʺ).  Accordingly, as we discuss below, a court can hold that a 

taxpayer is not entitled to certain deductions or other tax benefits where it finds 

that the underlying transaction lacks ʺeconomic substanceʺ beyond its tax 

benefits.   

                

                

                




                                          ‐ 7 ‐ 
B.    American International Group, Inc. v. United States 

      1.     The Facts 

             As AIG acknowledges, the facts relevant to this appeal are largely 

undisputed.1  To the extent that there is dispute, we construe the facts in the light 

most favorable to the non‐moving party, the government: 

             Between 1993 and 1997, AIG entered into six cross‐border 

transactions with foreign financial institutions through its subsidiary, AIG 

Financial Products (ʺAIG‐FPʺ).2  Through these transactions, AIG‐FP borrowed 

funds at economically favorable rates below LIBOR and invested the funds at 

rates above LIBOR, ostensibly to make a profit.3   




      1       The government never moved for summary judgment below and 
contends on appeal that a trial is necessary because genuine issues of material fact exist 
with respect to whether the cross‐border transactions have economic substance.   
        
       2      The names of the disputed transactions and their dates and counterparties 
are: ʺLaperouse,ʺ entered September 30, 1993 with Credit Agricole; ʺVespucci,ʺ entered 
December 18, 1995 with Banca Commerciale Italiana; ʺNZ Issuerʺ or ʺNew Zealand,ʺ 
entered December 11‐19, 1996 with Bank of New Zealand; ʺMaitengrove,ʺ entered 
February 28, 1997 with Bank of Ireland; ʺLumagrove,ʺ entered August 27, 1997 with 
Bank of Ireland; and ʺPalmgrove,ʺ entered October 20, 1997 with Irish Permanent.   
        
       3      LIBOR stands for ʺLondon Interbank Offered Rateʺ and is the benchmark 
rate that many banks charge each other for short‐term loans.  See Carpenters Pension Tr. 
Fund of St. Louis v. Barclays PLC, 750 F.3d 227, 229, 230 n.2 (2d Cir. 2014).  



                                           ‐ 8 ‐ 
             Each cross‐border transaction operated as follows.  First, AIG‐FP 

created and funded a foreign affiliate ‐‐ a special purpose vehicle (ʺSPVʺ) ‐‐ to 

hold and invest funds in a foreign country.  Next, AIG‐FP sold the SPVʹs 

preferred shares to a foreign lender bank and committed to repurchase the 

preferred shares on a specific future date at the original sale price.  The SPVʹs 

capital was thus primarily comprised of the funds the foreign bank paid for the 

preferred stock, as well as a smaller contribution from AIG.  The SPV then used 

this capital to purchase investments, earning income for which the SPV paid 

taxes to the relevant foreign authority.  The SPV then paid most of the net 

proceeds of this investment income to the foreign bank as dividends.   

             For U.S. tax purposes, AIG claimed that it owned all of the shares of 

the SPV and thus treated the foreign bankʹs funds for the purchase of the 

preferred shares as a loan.  AIG then deducted the dividends paid by the SPV to 

the foreign banks as interest expense.  AIG also claimed foreign tax credits for 

the full amount of the foreign taxes paid by each SPV on the pre‐dividend 

investment income.  Accordingly, on its 1997 U.S. tax return, AIG reported total 

gross income from the cross‐border transactions of $128.2 million from which it 

deducted $71.9 million in interest expenses, for a net taxable income of $56.3 




                                         ‐ 9 ‐ 
million.  Based on the corporate tax rate of 35%, AIG owed $19.7 million in taxes 

on the cross‐border transactions.  But AIG also claimed $48.2 million in foreign 

tax credits for the foreign taxes paid by the SPVs on total income, which it then 

used to offset U.S. tax not only on its $19.7 million U.S. tax obligation for the 

cross‐border transaction, but also on some $28.5 million in unrelated income.   

             At the same time, each foreign bank reported to the relevant foreign 

revenue authority that it owned the preferred stock as an equity investment in 

the SPV.  As a result, for foreign tax purposes, the SPV was treated as the foreign 

bankʹs corporate subsidiary.  Accordingly, instead of treating the SPVʹs 

distribution to the foreign bank as taxable interest on a loan to AIG, the foreign 

bank claimed the payments as tax‐exempt dividends on which it paid little, if 

any, tax.  Instead, the SPV paid tax on the SPVʹs income to the relevant foreign 

authorities.  The foreign bank then shared these tax benefits with AIG‐FP by 

accepting a lower dividend rate than it would have otherwise demanded if its 

investment income were taxable  

             This arrangement effectively reduced AIGʹs total tax bill.  It also 

allowed the foreign banks to limit their tax liability, inducing them to accept 

lower return rates from AIG.  Thus, AIG effectively converted certain interest 




                                         ‐ 10 ‐ 
expenses it otherwise would have paid to the foreign banks into foreign tax 

payments for which it claimed foreign tax credits that it could use in turn to 

offset unrelated income and reduce its total U.S. tax bill.   

             AIG claims that the cross‐border transactions had economic 

substance because they were expected to generate a pre‐tax profit of at least 

$168.8 million for AIG over the life of the transactions.  To reach this number, 

AIG calculated pre‐tax profit by taking the SPVʹs investment income and 

subtracting only AIGʹs operating expenses and obligations to the foreign banks.  

Thus, in calculating pre‐tax profit, AIG ignored: 1) the foreign tax paid by the 

SPV; 2) the U.S. tax paid by AIG on the SPVʹs investment income; and 3) the 

value of the foreign tax credits claimed by AIG.   

      2.     Proceedings Below 

             On March 20, 2008, the Internal Revenue Service (the ʺIRSʺ) sent AIG 

a Statutory Notice of Deficiency for its 1997‐1999 taxes.  For the 1997 taxable year, 

the notice claimed an additional income tax of $110.2 million, and interest, 

penalties, or additions to tax of $12.6 million.  Among other penalties and 

assessments, the IRS disallowed the $48.2 million in foreign tax credits AIG 

claimed in 1997.  On July 8, 2008, the IRS assessed the additional amounts, which 




                                         ‐ 11 ‐ 
AIG paid on August 1, 2008.  On August 25, 2008, AIG filed a claim for refund 

for the amounts paid, claiming they were erroneously assessed by the IRS.  On 

February 27, 2009, because the IRS had not rendered a decision on its refund 

claim, AIG filed a complaint in the district court seeking a refund of $306.1 

million in federal income taxes assessed by the IRS and paid by AIG for its 1997 

taxable year.   

             On July 30, 2010, AIG moved for partial summary judgment, 

arguing that it was entitled, as a matter of law, to foreign tax credits for the 

income taxes paid to other countries by its subsidiaries.  AIG argued that: 1) the 

economic substance doctrine does not apply to the foreign tax credit regime; and 

2) even if the doctrine does apply, the relevant transactions had economic 

substance because they resulted in $168.8 million in pre‐tax profit.  On March 29, 

2011, the district court denied AIGʹs motion without prejudice, concluding that 

the government had demonstrated the need for more discovery.  After the close 

of fact discovery but before the start of expert discovery, AIG renewed its motion 

for partial summary judgment on August 1, 2012, limited to the six cross‐border 

transactions.   




                                         ‐ 12 ‐ 
             On March 29, 2013, the district court issued an opinion and order 

denying AIGʹs renewed motion for partial summary judgment.  The district court 

held that: 1) the economic substance doctrine applies to the foreign tax credit 

regime because Congress intended foreign tax credits to facilitate only 

ʺpurposiveʺ business transactions; and 2) foreign taxes are to be included as a 

cost in the calculation of pre‐tax benefit from the cross‐border transactions.  

Accordingly, the district court denied AIGʹs motion for partial summary 

judgment.  Am. Intʹl Grp., Inc. v. United States, No. 09 Civ. 1871(LLS), 2013 WL 

1286193 (S.D.N.Y. Mar. 29, 2013).   

             On November 5, 2013, the district court certified its March 29, 2013 

opinion and order for interlocutory appeal under 28 U.S.C. § 1292(b).  On 

November 15, 2013, AIG timely filed a petition in this Court for permission to 

appeal under Federal Rule of Appellate Procedure 5(a)(2).  On March 19, 2014, 

we granted the petition, and this appeal followed.   




                                        ‐ 13 ‐ 
C.     Bank of New York Mellon v. Commissioner 

       1.        The Facts 

                 We accept the facts as found by the Tax Court at trial unless clearly 

erroneous.  See Banker v. Nighswander, Martin & Mitchell, 37 F.3d 866, 870 (2d Cir. 

1994). 

                 In 2001, Barclays Bank, PLC ‐‐ a global financial services company 

headquartered in London, United Kingdom ‐‐ and KPMG ‐‐ an audit, tax, and 

advisory firm ‐‐ started promoting a loan product they called ʺStructured Trust 

Advantaged Repackaged Securitiesʺ or ʺSTARSʺ to U.S. banks.  In marketing 

STARS to U.S. banks, KPMG explained that a U.K. counterparty ‐‐ here 

Barclays ‐‐ would offer a ʺbelow market loan,ʺ the low cost of which would be 

achieved through the ʺsharingʺ of certain U.K. and U.S. tax benefits generated by 

the creation of a trust subject to U.K. taxation.  BNY entered into STARS 

transactions with Barclays in November 2001, and the transactions continued 

until 2006.   

                 We assume familiarity with the Tax Courtʹs opinion below, which 

describes the structure of STARS in detail.  The basic operation of the STARS 

transactions can be summarized as follows.  First, BNY created a Delaware trust 




                                           ‐ 14 ‐ 
to which it contributed $7.8 billion in income‐producing assets.  In exchange for 

this contribution, BNY received nominal shares in the trust (class A and B units).  

BNY agreed to install a U.K. resident as the trustee, so the trustʹs income would 

be subject to U.K. taxation.  BNY then paid tax on the trust to the United 

Kingdom, and, in exchange, Barclays agreed to pay BNY a monthly amount 

equal to half of the U.K. taxes BNY expected to pay on the trustʹs income ‐‐ the 

so‐called ʺtax‐spread.ʺ   

               Next, Barclays purchased shares in the trust (class C and D units) for 

$1.5 billion, effectively making a loan in that amount to BNY for the duration of 

STARS through the trust structure.  BNY agreed to repay the loan by purchasing 

Barclayʹs trust units for approximately $1.5 billion at the end of five years.  The 

monthly interest rate on the loan was equal to one‐month LIBOR plus 30 basis 

points, minus the aforementioned monthly tax‐spread.  Under this structure, 

Barclays made total net monthly payments to BNY of $82.6 million over the life 

of STARS.   

               Throughout the five‐year duration of the STARS transactions, the 

trust made monthly distributions of income via a circular, multi‐step process.  

First, BNY distributed funds from its income‐earning assets to the trust, and the 




                                         ‐ 15 ‐ 
trust set aside 22% of its income to pay U.K. taxes.  With most of the remaining 

income,4 the trust made monthly class C unit distributions to a Barclays account 

that was ʺblocked,ʺ meaning Barclays could not access the funds or control the 

account.  Barclays immediately returned these distributions to the trust each 

month, and the trust then distributed the funds to BNY, beginning the cycle 

again.   

             The resulting tax benefits to both BNY and Barclays from STARS can 

be illustrated by tracing a hypothetical $100 of trust income through the 

distribution cycle (ignoring fees and the smaller class A, B, and D distributions).  

See BNY Appellantʹs Br. at 14‐15; Salem Fin., Inc. v. United States, 786 F.3d 932, 938 

(Fed. Cir. 2015) (employing similar hypothetical in reviewing STARS 

transaction).  Under U.K. tax law, Barclays ‐‐ as owner of the class C units ‐‐ was 

deemed the owner of almost all of the trust income and taxed at the 30% U.K. 

corporate tax rate, obligating it to pay $30 in tax for every $100 of trust income 

($100 x 30%).  Barclays would reduce this tax bill, however, by claiming a credit 

for the 22% U.K. tax on the trust, which was paid by BNY.  Barclaysʹ tax liability 



       4       Small quantities of the trust income were paid to BNY on the class A units 
(1% of trust income) and B units, to Barclays on the class D units, and towards other 
expenses.   


                                          ‐ 16 ‐ 
for the trust income was thus only $8 ($30 ‐ $22).  BNY, in turn, would claim a 

foreign tax credit in the United States for the full $22 it had paid in U.K. taxes on 

the trustʹs income.   

             The income distribution scheme compounded the tax benefits to 

both parties.  Each month, for every $100 of trust income, the trust would set 

aside $22 to pay U.K. taxes, with $78 remaining for distribution.  Because the $78 

was first transferred to Barclaysʹ blocked account and then back to the trust, 

Barclays could treat the re‐contributed $78 as a trading loss and claim a trading 

loss deduction under U.K. tax law.  At the 30% corporate tax rate, the deduction 

translated to a $23.40 reduction in Barclaysʹ U.K. taxes ($78 x 30%).  The 

deduction more than offset Barclayʹs $8 tax bill from the trust, resulting in a net 

tax benefit to Barclays of $15.40 ($23.40 ‐ $8).  Finally, Barclays would pay the $11 

tax‐spread to BNY ‐‐ half the trustʹs U.K. tax bill of $22.  Because Barclays would 

deduct the cost of the tax‐spread from its U.K. corporate taxes, it gained an 

additional $3.30 in tax benefit ($11 x 30%).  In the end, this left Barclays with 

$7.70 in total tax benefit for each $100 of trust income ($15.40 minus the tax‐

spread payment of $11, plus the tax‐spread deduction of $3.30).   




                                         ‐ 17 ‐ 
             BNY also enjoyed a net tax benefit.  While it paid $22 in U.K. taxes, it 

was effectively reimbursed half this amount upon receipt of the $11 tax‐spread 

from Barclays.  Neverthless, it claimed the full $22 as a foreign tax credit in the 

United States, for a total net gain of $11.   

             Meanwhile the United Kingdom and United States collected little to 

no tax revenue on STARS.  For each $100 of trust income, the United Kingdom 

only collected $3.30 in net taxes ($22 in tax paid by BNY minus $18.70 ($15.40 + 

$3.30) in tax benefits to Barclays).  The United States collected no taxes from 

STARS.  Yet, for the tax years 2001 and 2002, BNY claimed foreign tax credits of 

$198.9 million and interest expense deductions of $7.6 million that offset its 

unrelated income and reduced its overall U.S. tax bill for these years.   

      2.     Proceedings Below 

             On August 14, 2009, the IRS issued a Statutory Notice of Deficiency 

to BNY of $100.5 million for its 2001 taxes and $115 million for its 2002 taxes, 

disallowing foreign tax credits and interest expense deductions it had claimed 

for those years.  On November 10, 2009, BNY petitioned the Tax Court for a re‐

determination of deficiencies.  BNY did not contest that the economic substance 




                                          ‐ 18 ‐ 
doctrine applied to STARS but argued that STARS had economic substance, and 

that therefore it was entitled to the claimed credits and deductions.   

             The Tax Court held a three‐week bench trial, and on February 11, 

2013, issued an opinion holding that the STARS transactions were to be 

disregarded for U.S. tax purposes.  Bank of N.Y. Mellon Corp. v. Commʹr, 140 T.C. 

15 (2013).  The court bifurcated its analysis of the STARS trust structure and the 

$1.5 billion loan and found, in relevant part: 1) foreign taxes but neither loan 

proceeds nor the tax‐spread should be considered in the pre‐tax analysis of 

economic substance; 2) the STARS trust transaction lacked economic substance, 

as BNY had no purpose in entering the transaction except tax avoidance; 3) the 

tax‐spread should be included in BNYʹs taxable income rather than considered a 

component of loan interest, as it served as a device to monetize anticipated 

foreign tax credits; and 4) all expenses incurred from the STARS transactions, 

including interest expenses from the $1.5 billion loan, were not deductible. 

             On March 12, 2013, BNY moved for reconsideration of the Tax 

Courtʹs rulings with respect to the tax‐spread as taxable income and interest 

expense deductions.  On September 23, 2013, the Tax Court issued a 

supplemental opinion granting BNYʹs petition on these issues and held that 1) 




                                        ‐ 19 ‐ 
the tax‐spread was not includible in BNYʹs income because it was part of the 

trust transaction that was disregarded for tax purposes for lacking economic 

substance; and 2) BNY was entitled to interest expense deductions because the 

$1.5 billion loan, bifurcated from the STARS trust transaction, had independent 

economic substance.   

             The Tax Court entered judgment on February 20, 2014.  BNY 

appealed, and the IRS cross‐appealed the Tax Courtʹs interest expense deduction 

ruling on the $1.5 billion loan. 

                                    DISCUSSION 

             ʺThe general characterization of a transaction for tax purposes is a 

question of law subject to review.ʺ  Frank Lyon Co. v. United States, 435 U.S. 561, 

581 n.16 (1978).  We thus review the lower courtʹs characterization of a 

transaction de novo, and where the lower court has made underlying factual 

findings, we review those findings for clear error.  See Jacobson v. Commʹr, 915 

F.2d 832, 837 (2d Cir. 1990); Newman v. Commʹr, 902 F.2d 159, 162 (2d Cir. 1990). 

             We review a district courtʹs denial of a motion (or partial motion) for 

summary judgment de novo.  Doninger v. Niehoff, 642 F.3d 334, 344 (2d Cir. 2011).  

ʺSummary judgment is proper only when, construing the evidence in the light 




                                        ‐ 20 ‐ 
most favorable to the non‐movant, there is no genuine dispute as to any material 

fact and the movant is entitled to judgment as a matter of law.ʺ  Id. (internal 

quotation marks omitted). 

             We address (a) the applicability of the economic substance doctrine 

to the foreign tax credit regime generally; (b) the economic substance of the 

transactions at issue in the instant cases; and (c) the deductibility of the interest 

expenses BNY paid on the $1.5 billion loan from Barclays. 

A.    Applicability of the Economic Substance Doctrine to the Foreign Tax 
      Credit Regime 
 
             The ʺeconomic substanceʺ doctrine is a common law rule that allows 

courts to question the validity of a transaction and deny taxpayers benefits to 

which they are technically entitled under the Code if the transaction at issue 

lacks ʺeconomic substance.ʺ  See Gregory v. Helvering, 293 U.S. 465, 468‐70 (1935).  

The doctrine applies to ʺshamʺ transactions that ʺcan not with reason be said to 

have purpose, substance, or utility apart from their anticipated tax 

consequences.ʺ  Goldstein v. Commʹr, 364 F.2d 734, 740 (2d Cir. 1966).   

             AIG argues that the economic substance doctrine cannot be applied 

to disallow foreign tax credits that comply with all statutory and regulatory 




                                         ‐ 21 ‐ 
requirements.5  AIG contends that because the congressional purpose of foreign 

tax credits ‐‐ to prevent double taxation ‐‐ is clear, a court should never be able to 

question a taxpayerʹs use of the credits under the economic substance doctrine.  

See AIG Appellantʹs Br. at 23‐30; cf. Estelle Morris Trs. v. Commʹr, 51 T.C. 20, 43 

(1968) (emphasizing need to limit doctrines like economic substance to 

ʺsituations which they were intended to coverʺ).   

              We disagree.  First, the Supreme Court has long held that ʺsubstance 

rather than form determines tax consequences.ʺ  Raymond v. United States, 355 

F.3d 107, 108 (2d Cir. 2004) (quoting Cottage Sav. Assʹn v. Commʹr, 499 U.S. 554, 

570 (1991) (Blackmun, J., dissenting)) (internal quotation marks omitted); see 

Commʹr v. Court Holding Co., 324 U.S. 331, 334 (1945).  As we have recognized, the 

economic substance doctrine stems from the concern that ʺeven if a transactionʹs 

form matches the dictionary definitions of each term used in the statutory 

definition of the tax provision, it does not follow that Congress meant to cover 

such a transaction and allow it a tax benefit.ʺ  Altria Grp., Inc. v. United States, 658 

F.3d 276, 284 (2d Cir. 2011) (internal quotation marks omitted). 



       5      BNY did not raise this argument in the tax court and does not develop it 
on appeal.  To the extent BNY contests the doctrineʹs general applicability to foreign tax 
credits, we reject the argument for the same reasons we reject AIGʹs argument.   


                                           ‐ 22 ‐ 
             Second, AIG misconstrues the purpose behind the economic 

substance doctrine.  The economic substance doctrine exists to provide courts a 

ʺsecond lookʺ to ensure that particular uses of tax benefits comply with 

Congressʹs purpose in creating that benefit.  See Gregory, 293 U.S. at 469 

(observing that, to assess economic substance, a court must look to the purpose 

of the statute to determine ʺwhether what was done . . . was the thing which the 

statute intendedʺ).  It is entirely appropriate for a court to ask, therefore, whether 

a taxpayerʹs claim to foreign tax credits is tied to true ʺbusiness abroadʺ resulting 

in actual out‐of‐pocket tax payments, or whether its claim to a tax credit derives 

from sham transactions devoid of a business purpose beyond exploiting 

differences among foreign tax codes.  We have repeatedly acknowledged the 

applicability of the economic substance doctrine to various ʺshamʺ transactions.  

See, e.g., Jacobson, 915 F.2d at 837‐38; DeMartino v. Commʹr, 862 F.2d 400, 406‐07 

(2d Cir. 1988); Diggs v. Commʹr, 281 F.2d 326, 329‐30 (2d Cir. 1960).  Further, 

under Gregory, ʺa taxpayer carr[ies] an unusually heavy burdenʺ in seeking to 

show that anti‐abuse doctrines like economic substance do not apply to the 

situation at hand.  Diggs, 281 F.2d at 330.   




                                         ‐ 23 ‐ 
             Third, we find no support for the contention that foreign tax credits, 

by their nature, are not reviewable for economic substance.  Congressʹs intent in 

creating foreign tax credits was to prevent double taxation of taxpayers 

conducting business in the United States and abroad.  H.R. Rep. 83‐1337, at 4103 

(1954) (ʺThe provision was originally designed to produce uniformity of tax 

burden among United States taxpayers, irrespective of whether they were 

engaged in business in the United States or engaged in business abroad.ʺ).  The 

legislative history thus focuses on taxpayers engaged in foreign business.  

Nothing in the history suggests that foreign tax credits are entitled to special 

immunity from scrutiny under the general economic substance doctrine, which 

allows a court to ask if a transaction really is ʺbusinessʺ within the meaning of 

the Code.  As we have emphasized, the foreign tax credit is designed only for the 

taxpayer who ʺdesires to engage in purposive activity,ʺ not sham transactions 

built solely around tax arbitrage.  See Goldstein, 364 F.2d at 741 (emphasis added).   

             Fourth, recent amendments to the Code and its regulations ‐‐ while 

not applicable to the instant cases, which predate these changes ‐‐ support our 

interpretation of Congressʹs intent regarding economic substance.  In 2010, 

Congress codified the economic substance doctrine into the Code, recognizing 




                                        ‐ 24 ‐ 
that ʺ[a] strictly rule‐based tax system cannot efficiently prescribe the appropriate 

outcome of every conceivable transaction that might be devised and is, as a 

result, incapable of preventing all unintended consequences.ʺ  H.R. Rep. 111‐443, 

pt. 1, at 295 (2010).  This provision codified the two‐part economic substance test 

used in many Circuits, including ours, and affirmed decades of judge‐made law 

from around the country on economic substance.  It did not create categorical 

exceptions to the doctrine, for foreign tax credits or otherwise.   

             Further, the Treasury Department issued new regulations (proposed 

in 2007, finalized in 2011) disallowing foreign tax credits associated with STARS 

and other similarly convoluted transactions designed to take advantage of 

foreign tax credits.  Because the regulations are not retroactive, their preamble 

addressed the problem of already existing STARS: ʺFor periods prior to the 

effective date of final regulations, the IRS will continue to utilize all available 

tools under current law to challenge the U.S. tax results claimed in connection 

with such arrangements, including . . . the economic substance doctrine . . . .ʺ  

Determining the Amount of Taxes Paid for Purposes of Section 901, 72 Fed. Reg. 

15,081, 15,084 (Mar. 30, 2007).  These amendments reflect both Congressʹs 




                                         ‐ 25 ‐ 
recognition of the economic substance doctrine generally and its concern for 

potential abuse of foreign tax credits. 

             We thus hold that the economic substance doctrine can, as a general 

matter, be applied to disallow foreign tax credits.   

B.    Economic Substance Analysis 

             We turn to the transactions at issue in AIG and BNY and evaluate 

them under our Circuitʹs test for economic substance. 

      1.     Applicable Law 

             In determining whether a transaction lacks ʺeconomic substance,ʺ 

we consider: 1) whether the taxpayer had an objectively reasonable expectation 

of profit, apart from tax benefits, from the transaction; and 2) whether the 

taxpayer had a subjective non‐tax business purpose in entering the transaction.  

See Gilman v. Commʹr, 933 F.2d 143, 147‐48 (2d Cir. 1991).  In our Circuit the test is 

not a rigid two‐step process with discrete prongs; rather, we employ a ʺflexibleʺ 

analysis where both prongs are factors to consider in the overall inquiry into a 

transactionʹs practical economic effects.  See id. at 148; Altria Grp., Inc. v. United 

States, 694 F. Supp. 2d 259, 282 (S.D.N.Y. 2010), affʹd, 658 F.3d 276; Long Term 

Capital Holdings v. United States, 330 F. Supp. 2d 122, 171 (D. Conn. 2004), affʹd, 




                                           ‐ 26 ‐ 
150 F. Appʹx 40 (2d Cir. 2005) (summary order).6  ʺ[A] finding of either a lack of a 

business purpose other than tax avoidance or an absence of economic substance 

beyond the creation of tax benefits can be but is not necessarily sufficient to 

conclude the transaction a sham.ʺ  Long Term Capital Holdings, 330 F. Supp. 2d at 

171.7   

              The preliminary step of the economic substance inquiry is to identify 

the transaction to be analyzed.  Even if the transaction at issue is part of a larger 

series of steps, ʺ[t]he relevant inquiry is whether the transaction that generated 

the claimed deductions . . . had economic substance.ʺ  Nicole Rose Corp. v. 

Commʹr, 320 F.3d 282, 284 (2d Cir. 2003); see Long Term Capital Holdings, 330 F. 


       6       It has been suggested that there is some confusion in our Circuit regarding 
whether our test for economic substance is a ʺflexibleʺ two‐part inquiry where neither 
factor is dispositive, or whether a taxpayer can show either an objective economic effect 
or a subjective business purpose to demonstrate economic substance.  See TIFD III‐E Inc. 
v. United States, 342 F. Supp. 2d 94, 108‐09 (D. Conn. 2004), revʹd on other grounds, 459 
F.3d 220 (2d Cir. 2006) (highlighting ʺambiguityʺ that ʺdecisions in this circuit are not 
perfectly explicit on the subject,ʺ but declining to decide which test applies).  We have, 
however, consistently applied the flexible approach.  See Gilman, 933 F.2d at 148. 

       7       Congress codified the economic substance doctrine in 2010, explicitly 
adopting a version of the two‐part test: ʺIn the case of any transaction to which the 
economic substance doctrine is relevant, such transaction shall be treated as having 
economic substance only if ‐‐ (A) the transaction changes in a meaningful way (apart 
from Federal income tax effects) the taxpayerʹs economic position, and (B) the taxpayer 
has a substantial purpose (apart from Federal income tax effects) for entering into such 
transaction.ʺ  26 U.S.C. § 7701(o)(1).  Because the provision is not retroactive, the Codeʹs 
test does not apply in these cases. 


                                            ‐ 27 ‐ 
Supp. 2d at 183 (holding that a taxpayer ʺcannot avoid the requirements of 

economic substance simply by coupling a routine economic transaction 

generating substantial profits and with no inherent tax benefits to a unique 

transaction that otherwise has no hope of turning a profitʺ). 

                After isolating the relevant transaction, we begin our analysis of 

economic substance by determining the objective economic substance of the 

transaction at issue.  We then look to the taxpayerʹs subjective business purpose 

in entering the transaction.  Finally, we consider both the objective and subjective 

analysis to make a final determination of economic substance.  See Gilman, 933 

F.2d at 148. 

                a.    Objective Economic Substance 

                The focus of the objective inquiry is whether the transaction ʺoffers a 

reasonable opportunity for economic profit, that is, profit exclusive of tax 

benefits.ʺ  Gilman, 933 F.2d at 146 (internal quotation marks omitted).  As 

relevant here, our Circuit has yet to determine how profit should be calculated 

when a transaction involves foreign tax credits.  The question is whether, for 

purposes of the economic substance doctrine, foreign taxes should be treated as 

costs when calculating pre‐tax profit.  If the answer is yes, then a transaction will 




                                          ‐ 28 ‐ 
be less likely to appear profitable under the objective prong of the economic 

substance test. 

             Other Circuits have taken disparate approaches.  In Salem Financial, 

Inc. v. United States, a case involving the same STARS transactions at issue in 

BNY, the Federal Circuit concluded that foreign taxes are economic costs that are 

properly deducted in assessing profitability for the purposes of economic 

substance.  There, as with BNY here, the court determined that for every $100 of 

trust income, the bank incurred $22 of foreign tax expense and only $11 in 

income from the tax‐spread, for an $11 net loss.  786 F.3d at 946‐49.  The court 

also excluded foreign tax credits from the profit calculation, observing that ʺ[o]ur 

precedent, like that of several other courts, supports the governmentʹs approach, 

i.e., to assess a transactionʹs economic reality, and in particular its profit 

potential, independent of the expected tax benefits.ʺ  Id. at 948.  Because the 

Federal Circuit included foreign tax costs ‐‐ but excluded any foreign tax benefits 

‐‐ in its calculation of pre‐tax profit, the court concluded that the trust transaction 

in STARS was ʺprofitless.ʺ  Id. at 949. 

             The Federal Circuit held, however, that this lack of post‐foreign‐tax 

profit did not conclusively establish that a transaction lacks objective economic 




                                           ‐ 29 ‐ 
substance.  Id. at 950.  The Court ultimately held that STARS lacked objective 

economic substance, based on both the lack of post‐foreign‐tax profit and on the 

circular cash flows through the trust whose only purpose was generating tax 

benefits.  Id. at 950‐51.8  Indeed, the court recognized that, as a result, the U.S. 

taxpayer was reimbursed for half the U.K. tax it had paid by a U.K. STARS 

counterparty who could claim foreign tax benefits that significantly reduced the 

net revenues realized by the U.K. from STARS.  See id.  Thus, the scheme was not 

objectively profitable and there was no real risk of double taxation, the purpose 

for which U.S. law afforded a foreign tax credit. 

             In factually different contexts, the Fifth and Eighth Circuits have 

taken a different approach to assessing objective economic substance, holding 

that foreign taxes are not economic costs and should not be deducted from pre‐

tax profit.  Compaq Comput. Corp. & Subsidiaries v. Commʹr, 277 F.3d 778 (5th Cir. 

2001), revʹg, 113 T.C. 214 (1999); IES Indus., Inc. v. United States, 253 F.3d 350 (8th 

Cir. 2001), revʹg, No. C97‐206, 1999 WL 973538 (N.D. Iowa Sept. 22, 1999).  In both 


      8        Barclays entered into STARS transactions with six U.S. banks, and two 
other cases addressing the economic substance of STARS are pending.  Santander 
Holdings USA, Inc. v. United States, 977 F. Supp. 2d 46, 53 (D. Mass. 2013) (holding that 
STARS had economic substance) (other claims still pending, including the governmentʹs 
alternative arguments for disallowing the tax benefits of STARS); Wells Fargo & Co. v. 
United States, No. 09‐cv‐2764 (D. Minn.) (currently conducting pre‐trial motions). 


                                          ‐ 30 ‐ 
cases, taxpayers purchased publicly traded foreign securities known as American 

Depository Receipts (ʺADRsʺ) at market prices immediately before the securities 

were to pay out dividends.  Because the securities dividends were subject to a 

15% foreign tax, they were priced at the market price plus 85% of the expected 

dividend.  The taxpayer/buyer received 85% of the dividend and quickly resold 

the securities for market price back to the seller, sustaining a ʺlossʺ because the 

post‐dividend market price of the securities was lower than the original purchase 

price.  The taxpayer then claimed capital loss deductions in the United States, as 

well as foreign tax credits for the 15% foreign tax paid on the dividend.  See 

Compaq, 277 F.3d at 779‐80; IES, 253 F.3d at 352.   

             In analyzing the profitability of these transactions, both the Compaq 

and IES courts declined to consider the foreign taxes paid and foreign tax credits 

claimed in their economic substance analysis.  Rather, the courts calculated 

profitability based on the gross dividend, before foreign taxes were paid.  

Compaq, 277 F.3d at 785; IES, 253 F.3d at 353‐54.  Accordingly, the Eighth Circuit 

awarded IES summary judgment on its tax refund claim because the ADR 

transactions did not lack economic substance or a business purpose as a matter of 

law.  253 F.3d at 356.  The Fifth Circuit in Compaq reversed the Tax Court below, 




                                        ‐ 31 ‐ 
holding that it erred in ignoring Compaqʹs pre‐tax profit on the ADRs.  277 F.3d 

at 784.   

              The court in Compaq also faulted the Tax Court below for including 

foreign taxes paid but not foreign tax credits claimed in its calculation of pre‐tax 

profit.  ʺTo be consistent, the analysis should either count all tax law effects or 

not count any of them.  To count them only when they subtract from cash flow is 

to stack the deck against finding the transaction profitable.ʺ  Compaq, 277 F.3d at 

785; see also IES, 253 F.3d at 354.   

              The Tax Court in BNY acknowledged that its holding was 

inconsistent with Compaq and IES but noted that it was not bound by either 

decision.  Emphasizing that neither the Supreme Court nor our Circuit had yet 

addressed the issue, the Tax Court considered the effect of foreign taxes in its 

objective economic substance analysis: 

              Economically, foreign taxes are the same as any other 
              transaction cost.  And we cannot find any conclusive reason for 
              treating them differently here, especially because substantially 
              all of the foreign taxes giving rise to the foreign tax credits 
              stemmed from economically meaningless activity, i.e., the pre‐
              arranged circular cashflows engaged in by the trust. 
               
                      Additionally, excluding the economic effect of foreign 
              taxes from the pre‐tax analysis would fundamentally 
              undermine the point of the economic substance inquiry.  That 



                                         ‐ 32 ‐ 
             point is to remove the challenged tax benefit and evaluate 
             whether the relevant transaction makes economic sense. 
              
140 T.C. at 35 n.9.  Similarly, the Federal Circuit in Salem, decided after the Tax 

Courtʹs decision in BNY, disagreed with the reasoning in Compaq and IES.  The 

court in Salem concluded that the Tax Courtʹs method of calculation reflects the 

core principles of the economic substance doctrine:  

             The critical question is not whether the transaction would 
             produce a net gain after all tax effects are taken into 
             consideration; instead, the pertinent questions are whether the 
             transaction has real economic effects apart from its tax effects, 
             whether the transaction was motivated only by tax 
             considerations, and whether the transaction is the sort that 
             Congress intended to be the beneficiary of the foreign tax 
             credit provision. 
              
786 F.3d at 948.  The court also emphasized that profit for purposes of ʺeconomic 

substanceʺ must be analyzed within the context of the tax implications: ʺEven if 

there is some prospect of profit, that is not enough to give a transaction economic 

substance if the prospect of a non‐tax return is grossly disproportionate to the tax 

benefits that are expected to flow from the transaction.ʺ  Id. at 949. 

             We agree with the Tax Court in BNY and the Federal Circuit in 

Salem.  The purpose of calculating pre‐tax profit in this context is not to perform 

mere financial accounting, subtracting costs from revenue on a spreadsheet: It is 




                                         ‐ 33 ‐ 
to discern, as a matter of law, whether a transaction meaningfully alters a 

taxpayerʹs economic position other than with respect to tax consequences.  The 

motivation behind the economic substance inquiry ʺis to ensure that tax benefits 

are available only if ʹthere is a genuine multiple‐party transaction with economic 

substance which is compelled or encouraged by business or regulatory realities, 

is imbued with tax‐independent considerations, and is not shaped solely by tax‐

avoidance features that have meaningless labels attached.ʹʺ  Id. (quoting Frank 

Lyon, 435 U.S. at 583‐84).  The doctrine was born out of necessity, as ʺ[e]ven the 

smartest drafters of legislation and regulation cannot be expected to anticipate 

every [tax avoidance] device.ʺ  ASA Investerings Pʹship v. Commʹr, 201 F.3d 505, 

513 (D.C. Cir. 2000).  It is therefore appropriate for a court, when assessing the 

objective economic substance of a transaction, to include the foreign taxes paid 

but to exclude the foreign tax credits claimed in calculating pre‐tax profit.   

             We are mindful, as was the district court in certifying the AIG case 

for interlocutory appeal, Am. Intʹl Grp., Inc. v. United States, No. 09 Civ. 

1871(LLS), 2013 WL 7121184, at *3 (S.D.N.Y. Nov. 5, 2013), that some 

commentators have criticized this approach, accusing courts of blindly ʺbuying 

intoʺ the governmentʹs ʺsmoke and mirrorsʺ argument or ʺcontortingʺ the 




                                         ‐ 34 ‐ 
economic substance doctrine ʺbeyond any recognizable bounds.ʺ9  Including 

foreign taxes in calculating pre‐tax profit is inappropriate, they argue, because 

the transactions are motivated by foreign tax benefits to foreign lenders, not by 

U.S. tax benefits for U.S. borrowers.  Further, they contend, this method of 

calculation ʺfictionalizesʺ the transactions, including the costs of the transactions 

but not the corresponding income.   

              We find these arguments unpersuasive.  The purpose of the foreign 

tax credit is to facilitate global commerce by making the IRS indifferent as to 

whether a business transaction occurs in this country or in another, not to 

facilitate international tax arbitrage.  The transactions in both AIG and BNY were 

structured to benefit foreign lenders but they were also structured to benefit U.S. 

borrowers.  Indeed, in BNY, Barclays paid the tax‐spread to BNY to share the 

U.K. tax benefits of STARS between the parties at the same time that BNY sought 

a foreign tax credit in an amount greater than that which ‐‐ after payment of the 

tax‐spread ‐‐ it was actually out of pocket.  In both cases, funds were treated as a 

       9       See Kevin Dolan, The Foreign Tax Credit Diaries ‐‐ Litigation Run Amok, 71 
Tax Notes Intʹl 831, 833‐34, 836 (2013); Richard M. Lipton, BNY & AIG ‐‐ Using Economic 
Substance to Attack Transactions the Courts Do Not Like, 119 J. Tax 40, 46 (2013); Jason Yen 
& Patrick Sigmon, District Courtʹs ʺAIGʺ Ruling Expands Application of Economic 
Substance Doctrine in Unexpected Ways for Transactions Generating Excess Foreign Tax 
Credits, Daily Tax Rep., May 2, 2013.  But see Michael S. Knoll, Compaq Redux: Implicit 
Taxes and the Question of Pre‐Tax Profit, 26 Va. Tax Rev. 821 (2007). 


                                           ‐ 35 ‐ 
ʺloanʺ for U.S. tax purposes but as equity for foreign tax purposes solely to 

minimize tax in both countries.  Hence, the transactions themselves ʺfictionalizeʺ 

the concept of international trade.  In BNY, for example, funds contributed to a 

U.S. trust that never left the United States were nonetheless subjected to U.K. 

taxation because BNY installed a nominal U.K. trustee.  Further, the trust 

distributions were briefly transferred to a Barclays blocked account, then 

immediately transferred back to the trust simply to trigger certain tax 

consequences.  Similarly, in AIG, the SPVs had no real employees or business 

purpose of their own beyond creating tax benefits for the both the lender and 

borrower.   

               While the transactions are certainly ʺrealʺ insofar as real money 

changed hands, they are most appropriately characterized as ʺshamsʺ under the 

economic substance doctrine, taken to avoid taxes.  As discussed in more detail 

below, the trust transaction in BNY had little to no potential for economic return 

apart from the tax benefits.  And when the record in AIG is viewed most 

favorably to the government, a reasonable factfinder could reach the same 

conclusion as to the cross‐border transactions.  Accordingly, we hold that foreign 




                                         ‐ 36 ‐ 
taxes are economic costs for purposes of the economic substance doctrine and 

thus should be deducted from profit before calculating pre‐tax profit. 

             The objective economic substance inquiry, however, does not end at 

profit, as a legitimate transaction could conceivably lack economic profit.  See 

Salem, 786 F.3d at 950 (ʺTransactions involving nascent technologies, for instance, 

often do not turn a profit in the early years unless tax benefits are accounted for. 

To brand such transactions as a sham simply because they are unprofitable 

before tax benefits are taken into account would be contrary to the clear intent of 

Congress.ʺ (citing Sacks v. Commʹr, 69 F.3d 982, 990‐92 (9th Cir.1995))).  The 

Supreme Court has indeed cautioned: ʺThere is no simple device available to 

peel away the form of [a] transaction and to reveal its substance.ʺ  Frank Lyon, 435 

U.S. at 576.  A court should also look to the overall economic effect of the 

transaction in determining objective economic substance.  In conducting this 

inquiry, we agree with the Tax Court that ʺ[e]conomic benefits that would result 

independent of a transaction do not constitute a non‐tax benefit for purposes of 

testing its economic substance.ʺ  Bank of N.Y. Mellon, 140 T.C. at 36‐37.  

Determining whether a given transaction has economic substance under the 

objective prong therefore requires both a calculation of pre‐tax profit and a 




                                        ‐ 37 ‐ 
consideration of the transactionʹs overall economic effect.  Accordingly, the 

overall determination of objective economic substance is a question of fact. 

             b.     Subjective Economic Substance 

             Apart from the objective inquiry, a court must also look to the 

subjective business purpose of a transaction to determine whether it has 

economic substance.  Under the subjective inquiry, a court asks whether the 

taxpayer has a legitimate, non‐tax business purpose for entering into the 

transaction.  See id. at 37; Long Term Capital Holdings, 330 F. Supp. 2d at 186.  ʺThe 

business purpose inquiry ʹconcerns the motives of the taxpayer in entering the 

transaction;ʹ it asks whether the taxpayerʹs ʹsole motivationʹ for entering a 

transaction was to realize tax benefits.ʺ  Altria, 694 F. Supp. 2d at 281 (quoting 

Riceʹs Toyota World, Inc. v. Commʹr, 752 F.2d 89, 92 (4th Cir. 1985)).  The focus is 

the reasonableness of the transaction and can be articulated as: would ʺa prudent 

investor,ʺ absent tax benefits, ʺhave made the deal?ʺ  See Long Term Capital 

Holdings, 330 F. Supp. 2d at 186.  This inquiry is, by nature, factual.  

       

       

       




                                         ‐ 38 ‐ 
      2.     Application 

             a.     AIG 

             AIG argues that, as a matter of law, even if the economic substance 

doctrine applies generally to foreign tax credits, the cross‐border transactions 

had economic substance.  To support this argument, AIG points to its calculated 

$168.8 million in pre‐tax profit, a calculation that ignores the foreign taxes paid 

by the SPV, the U.S. tax paid by AIG on the SPVʹs investment income, and the 

foreign tax credits claimed by AIG.  The district court acknowledged that ʺ[i]f the 

computation of that figure proves correct, AIG would be entitled to judgment,ʺ 

but ultimately rejected AIGʹs method and accordingly found that AIG was not 

entitled to partial summary judgment.  Am. Intʹl Grp., 2013 WL 1286193, at *5.

             We agree that there are disputed issues of material fact as to both the 

objective and subjective economic substance of the cross‐border transactions.  

The district court therefore properly denied AIGʹs motion for partial summary 

judgment.  There is sufficient evidence in the record from which a reasonable 

factfinder could conclude, as the government contends, that the transactions 

lacked economic substance.   




                                        ‐ 39 ‐ 
             Under the objective prong, there are unresolved material questions 

of fact regarding the overall economic effect of the cross‐border transactions and 

the reasonableness of AIGʹs expectation of non‐tax benefits ‐‐ indeed, expert 

discovery has not yet commenced in this case.  The governmentʹs economist, Dr. 

Michael Cragg, has done preliminary analysis of the transactions, and for the 

purposes of its summary judgment motion, AIG did not contest his calculations.  

Id. at *6.  According to Dr. Cragg, ʺ[a]side from the tax benefits, the transactions 

involved little, if any, potential for economic return,ʺ as ʺabsent the claimed tax 

benefits, the transactions neither generated material economic returns for AIG, 

nor offered the potential for such returns, after accounting for dividend 

payments, operating expenses, and foreign taxes.ʺ  AIG App. at 2353, 2360.  Dr. 

Cragg thus concluded that the ʺtransaction structure inflated the foreign tax 

liabilities of the SPVs and generated income from tax benefits for AIG at the 

direct expense of the United States.ʺ  Id. at 2356.  Further, the SPVs had no 

substantive business activities of their own and absent capital contributions from 

AIG, they would not have had sufficient cash flow to cover their expenses or pay 

out dividends.  Overall, the value of the foreign tax credits produced far 

exceeded any independent potential for economic return from the cross‐border 




                                        ‐ 40 ‐ 
transactions.  Insofar as AIG contends that, in considering the transactionʹs 

profitability, the district court inappropriately deducted the foreign taxes paid by 

the SPV, we reject that argument in light of our holding that, as a matter of law, 

foreign taxes are properly deducted in assessing a transactionʹs pre‐tax 

profitability.  Accordingly, a reasonable factfinder could conclude that the 

transactions lacked objective economic substance.  

             Under the subjective prong, there are also material questions of fact 

regarding AIGʹs business purpose for entering the cross‐border transactions.  As 

the government highlights, AIGʹs own internal documents described the cross‐

border transactions as ʺtax drivenʺ and ʺtax based deal[s].ʺ  Id. at 2315, 2317.  

Similarly, a foreign purchaser of a cross‐border transaction acknowledged ʺ[t]he 

benefit to AIG comes from US tax laws whereby they can obtain a credit for the 

tax paid in [the foreign country] and a deduction for the . . . dividend paid.  The 

tax credit effectively reduces their cost of borrowing . . . .ʺ  Id. at 2319.  Further, 

AIG‐FP retained the right to terminate the transactions due to ʺchanges in tax 

lawʺ or if AIG could not ʺsoak up the excess foreign tax credits.ʺ  Id. at 2320.  

Accordingly, a reasonable factfinder could conclude that AIG lacked a legitimate, 

non‐tax business purpose in entering the transactions.  




                                          ‐ 41 ‐ 
             Thus, viewing the evidence in the light most favorable to the 

government, as the non‐moving party, we hold that the government offered 

sufficient evidence to permit a reasonable factfinder to find in its favor.  Hence, 

the district court did not err in denying partial summary judgment.  See, e.g., 

Black & Decker Corp. v. United States, 436 F.3d 431, 442 (4th Cir. 2006) (reversing 

summary judgment to taxpayer where IRS presented evidence from experts 

showing transaction at issue lacked economic substance).  

             b.     BNY 

             Like AIG, BNY argues that as a matter of law, STARS had economic 

substance.  BNY points to the $1.5 billion loan from Barclays as proof of 

economic substance, and maintains that although tax benefits were part of its 

motivation for entering STARS, this does not negate the transactionʹs economic 

substance.  BNY contends that the Tax Court erred in calculating pre‐tax profit 

by: 1) bifurcating its analysis of the trust transaction and the $1.5 billion loan and, 

as a result, excluding the amount BNY expected to earn by investing the loan 

proceeds; 2) counting the foreign taxes paid as a cost; and 3) disregarding the 

tax‐spread.   




                                         ‐ 42 ‐ 
                We conclude that the Tax Court committed no error.  First, the Tax 

Court appropriately bifurcated its analysis of the STARS trust transaction from 

the $1.5 billion loan.  As we have held, ʺ[t]he relevant inquiry is whether the 

transaction that generated the claimed deductions . . . had economic substance.ʺ  

Nicole Rose, 320 F.3d at 284.  We agree with the Tax Court that ʺthe requirements 

of the economic substance doctrine are not avoided simply by coupling a routine 

transaction with a transaction lacking economic substance.ʺ  Bank of N.Y. Mellon, 

140 T.C. at 34; see Long Term Capital Holdings, 330 F. Supp. 2d at 183 (quoting 

Nicole Rose).10  In BNYʹs case, the disputed tax benefits for the trust transaction 

and the loan are distinct: foreign tax credits versus interest expense deductions.  

We thus cannot say that the Tax Court erred in analyzing the transactions 

separately.  

                Second, the Tax Court did not err in its calculation of the trust 

transactionʹs objective economic substance.  Because it considered the trust 

      10      Congress, when codifying the economic substance doctrine, further 
supported this interpretation by noting that under present law, courts could ʺbifurcate a 
transaction in which independent activities with non‐tax objectives are combined with 
an unrelated item having only tax‐avoidance objectives in order to disallow those tax‐
motivated benefits.ʺ  Staff of J. Comm. on Taxation, 111th Cong., Technical Explanation 
of the Revenue Provisions of the ʺReconciliation Act of 2010,ʺ as Amended, in 
Combination with the ʺPatient Protection and Affordable Care Act,ʺ 153 & n.352 (J. 
Comm. Print 2010). 



                                           ‐ 43 ‐ 
transaction separately from the loan, the Tax Court properly excluded the loan 

proceeds BNY expected to earn by investing the loan proceeds from its 

calculation of the trust transactionʹs profit.  Further, in light of our holding that, 

as a matter of law, foreign taxes should be deducted when calculating pre‐tax 

profit, the Tax Court did not err in considering foreign taxes paid by BNY on 

behalf of the trust and in concluding that the trust did not offer a reasonable 

opportunity for economic profit because, as demonstrated in the hypothetical 

above, for every $100 in trust income, BNY incurred a $22 loss by paying foreign 

taxes.   

             Finally, in considering the overall economic effect of the transaction, 

the district court did not err in excluding the tax‐spread that Barclays paid BNY 

from calculated profit.  The Tax Court found that the tax‐spread was a ʺtax 

effect . . . . serv[ing] as a device for monetizing and transferring the value of 

anticipated foreign tax credits generated from routing income through the 

STARS structure.ʺ  Bank of N.Y. Mellon, 140 T.C. at 43.  BNY itself referred to the 

tax‐spread as a ʺrebate from Barclaysʺ which Barclays paid to share the tax 

benefits of STARS with BNY.  BNY App. at 1525.  Moreover, as BNY concedes, 

the parties agreed that the tax‐spread would be half of the pre‐tax value of 




                                         ‐ 44 ‐ 
Barclaysʹ expected U.K. tax benefits, which amounted to $11 for every $100 of 

trust income.  Thus, even offsetting BNYʹs foreign tax payment of $22 with the 

tax‐spread, BNY still lost $11 for every $100 of trust income.  The Tax Court 

therefore reasonably concluded that ʺregardless of how the spread is 

characterized, the benefit of the spread was more than offset by the additional 

transaction costs that BNY incurred to obtain the spread.ʺ  Bank of N.Y. Mellon, 

140 T.C. at 43 n.15. 

             As noted above, the objective economic substance analysis does not 

end at profit, and the Tax Court here appropriately considered other aspects of 

the trust transaction to assess economic substance.  Notably, the Tax Court found 

that the transactionʹs circular cash flow strongly indicated that its main purpose 

was to generate tax benefits for BNY and Barclays.  See Altria, 658 F.3d at 289; see 

also Salem, 786 F.3d at 950 (affirming trial courtʹs conclusion that STARS 

transaction ʺlacked economic realityʺ in part because the transaction ʺconsisted of 

ʹthree principal circular cash flows,ʹ which, apart from their intended tax 

consequences, had no real economic effect.ʺ).   

             Indeed, this circular cash flow demonstrates that BNY, far from 

risking double taxation, used an extremely convoluted transaction structure to 




                                        ‐ 45 ‐ 
take maximum advantage of U.S. and U.K. tax benefits.  BNY was reimbursed for 

half of its U.K. tax payments and simultaneously claimed a foreign tax credit in 

the United States for the full payment amounts.  Toward this end, BNY created a 

trust in the United States whose funds never left the United States; yet BNY 

installed a nominal U.K. trustee precisely so the trust would be subject to U.K. 

taxation.  The trustʹs distribution structure makes little sense except in light of the 

tax implications: each month funds were briefly sent to a blocked Barclays 

account then immediately returned to the trust.  The purpose of this two‐step 

process was to allow Barclays to claim a U.K. tax loss while BNY could claim a 

U.S. foreign tax credit.  Because this structure allowed Barclays to recover the 

cost of U.K. taxes paid by BNY, Barclays shared the tax benefits with BNY by 

paying BNY the tax‐spread.  

             Third, the Tax Court did not err in finding that STARS lacked a 

subjective business purpose beyond tax avoidance.  The Tax Court found that the 

STARS structure lacked a reasonable relationship to BNYʹs claimed business 

purposes and BNYʹs interest in STARS was entirely predicated on the tax 

benefits it involved.  Bank of N.Y. Mellon, 140 T.C. at 38‐40.  BNY asserted that the 

business purpose for entering into the STARS transaction was to obtain a low‐




                                         ‐ 46 ‐ 
cost loan from Barclays.  Id. at 40.  The loan, however, was only ʺlow‐costʺ if the 

tax‐spread was considered a component of the loan interest.  The Tax Court 

reasonably concluded that the tax‐spread should not be so considered because, 

although the tax‐spread was netted against the interest BNY owed on the loan, 

there was no real relationship between the two.  Id. at 42.  Rather, the tax‐spread 

was a way for Barclays to share half of the pre‐tax value of its expected U.K. tax 

benefits with BNY, and thus allow BNY to obtain $2 of foreign tax credit for each 

$1 of expenditure.  Bank of N.Y. Mellon, 140 T.C. at 41‐43.  Absent this sharing of 

tax benefits, BNYʹs loan ‐‐ with a monthly interest of one‐month LIBOR plus 30 

basis points ‐‐ was not ʺlow costʺ because BNY could otherwise have borrowed 

money at or below LIBOR.  Further support for the Tax Courtʹs determination 

that BNYʹs singular motivation was the two‐for‐one tax benefit is evident in 

BNYʹs global tax directorʹs acknowledgment that KPMG ʺknew that if I wasnʹt 

comfortable with our overall tax position and our ability to use those [foreign 

tax] credits, then the transaction wouldnʹt get off the ground.ʺ  BNY App. at 363.  

             Accordingly, considering the objective and subjective prongs of our 

Circuitʹs flexible economic substance test together, we hold that the Tax Court 

correctly concluded that the STARS trust transaction lacked economic substance. 




                                        ‐ 47 ‐ 
C.     Deductibility of Interest Expenses 

       1.    Applicable Law 

             The Code permits the deduction of ʺall interest paid or accrued 

within the taxable year on indebtedness.ʺ  26 U.S.C. § 163(a).  Thus, a taxpayer is 

ordinarily entitled to deduct interest paid on indebtedness, reducing its taxable 

income for a given year.  See Lee v. Commʹr, 155 F.3d 584, 586 (2d Cir. 1998).  

ʺInterest payments are not deductible[, however,] if they arise from transactions 

that can not with reason be said to have purpose, substance, or utility apart from 

their anticipated tax consequences.  Such transactions are said to lack economic 

substance.ʺ  Id. (citation omitted) (internal quotation marks omitted).  We have 

repeatedly held that an interest deduction is not allowed if the interest payment 

arises from a transaction that is economically empty, e.g., a loan whose sole 

purpose is to generate interest deductions.  See id.; Goldstein, 364 F.2d at 740.   

             The Federal Circuit in Salem ‐‐ again analyzing a STARS transaction 

under a bifurcated analysis ‐‐ held that, unlike Lee and Goldstein, ʺthere is no 

evidence that [the taxpayer bank] designed the Loan solely to claim the interest 

deductions.ʺ  786 F.3d at 957.  ʺWhile it may be true that the Loan operated partly 

to camouflage the [tax‐spread] payment, it also resulted in a substantive change 




                                         ‐ 48 ‐ 
in [the taxpayer bankʹs] economic position.  As a result of the Loan transaction, 

[the taxpayer bank] obtained unrestricted access to $1.5 billion in loan proceeds.ʺ  

Id. 

       2.     Application 

              The Commissioner contends that BNYʹs loan lacked economic 

substance because it was overpriced and motivated by tax avoidance, and that 

therefore BNY should not be able to deduct associated interest expenses.  See 

Kerman v. Commʹr, 713 F.3d 849, 865 (6th Cir. 2013) (concluding that loan 

transaction lacked economic substance, in part because of its ʺabsurdly high 

interest rateʺ (internal quotation marks omitted)).  We agree with the Tax Court 

that the $1.5 billion loan from Barclays had independent economic substance.  

Thus, BNY was entitled to deduct the interest expenses it paid on this loan. 

              First, as discussed above, the Tax Court correctly bifurcated the 

STARS trust transaction from the $1.5 billion loan.   

              Second, we conclude that the $1.5 billion loan had independent 

economic substance.  In Lee and Goldstein, we held that interest expenses were 

not deductible because the relevant loan arrangements could ʺnot with reason be 

said to have purpose, substance, or utility apart from their anticipated tax 




                                        ‐ 49 ‐ 
consequences.ʺ  Goldstein, 364 F.2d at 740; see Lee, 155 F.3d at 586‐87.  As the Tax 

Court observed, however, BNY ʺdid not use the loan proceeds to finance, secure 

or carry out the STARS structure.  The loan was not necessary for the STARS 

structure to produce the disallowed foreign tax credits.  Rather, the loan 

proceeds were available for petitioner to use in its banking business throughout 

the STARS transaction.ʺ  Bank of N.Y. Mellon Corp. v. Commʹr, 106 T.C.M. (CCH) 

367 (T.C. 2013).  Under both the objective and subjective prongs of the economic 

substance doctrine, the loan was no sham: It constituted $1.5 billion in cash that 

was available for BNY to utilize in any way it saw fit throughout the duration of 

STARS.

             The Commissioner argues that because the loan was ʺoverpricedʺ ‐‐ 

as BNY could have obtained a similar loan at a lower cost in the marketplace ‐‐ 

we should still disallow the interest expense deductions.  We have held, 

however, that ʺ[e]ven if the motive for a transaction is to avoid taxes, interest 

incurred therein may still be deductible if it relates to economically substantive 

indebtedness.ʺ  Lee, 155 F.3d at 586 (quoting Jacobson, 915 F.2d at 840) (internal 

quotation marks omitted).  Again, here, the $1.5 billion loan was economically 




                                        ‐ 50 ‐ 
substantive.  We thus decline to disallow the deductions on the theory that 

BNYʹs loan lacked economic substance because it was overpriced.  

              Accordingly, we conclude that the Tax Court did not err, on 

reconsideration, in allowing BNY to deduct interest expenses on the $1.5 billion 

loan.  

                                   CONCLUSION 

              Accordingly, the decisions of the district court and Tax Court are 

AFFIRMED.  To summarize: 

              (1)    We reject AIGʹs contention that foreign tax credits, by their 

nature, are not reviewable for economic substance.  The purpose of the 

ʺeconomic substanceʺ doctrine is to ensure that a taxpayerʹs use of a tax benefit 

complies with Congressʹs purpose in creating that benefit.  Accordingly, we hold 

that the ʺeconomic substanceʺ doctrine can be applied to disallow a claim for 

foreign tax credits.   

              (2)    In determining whether a transaction lacks economic 

substance, we consider: (a) whether the taxpayer had an objectively reasonable 

expectation of profit, apart from tax benefits, from the transaction; and (b) 

whether the taxpayer had a subjective non‐tax business purpose in entering the 




                                         ‐ 51 ‐ 
transaction.  Gilman, 933 F.2d at 147‐48.  In our Circuit, we employ a ʺflexibleʺ 

analysis where both prongs are factors to consider in the overall inquiry into a 

transaction’s economic substance. 

             (3)    The focus of the objective inquiry is whether the transaction 

ʺoffers a reasonable opportunity for economic profit, that is, profit exclusive of 

tax benefits.ʺ  Gilman, 933 F.2d at 146 (internal quotation marks omitted).  We 

conclude, as a matter of first impression in this Circuit, that foreign taxes are 

economic costs and should thus be deducted when calculating pre‐tax profit.  We 

also conclude that it is appropriate, in calculating pre‐tax profit, for a court both 

to include the foreign taxes paid and to exclude the foreign tax credits claimed.  

In so holding, we agree with the Federal Circuit in Salem and disagree with 

decisions of the Fifth and Eighth Circuits (Compaq and IES, respectively). 

             (4)    Under the subjective prong, a court asks whether the taxpayer 

has a legitimate, non‐tax business purpose for entering into the transaction. 

             (5)    As to AIGʹs transactions, we hold that there are unresolved 

material questions of fact regarding the objective factors ‐‐ i.e., the economic 

effects of the cross‐border transactions and the reasonableness of AIGʹs 

expectation of non‐tax benefits.  There are also material questions of fact 




                                         ‐ 52 ‐ 
regarding AIGʹs subjective business purpose for entering the cross‐border 

transactions.  Because a reasonable factfinder could resolve these questions in 

favor of the government and conclude therefrom that the cross‐border 

transactions lacked economic substance, the district court did not err in denying 

AIGʹs motion for partial summary judgment.   

            (6)    As to BNYʹs transactions, we hold that the Tax Court correctly 

concluded that the STARS trust transaction lacked economic substance.  We also 

hold that the Tax Court did not err in concluding that the $1.5 billion loan from 

Barclays had independent economic substance, and that BNY was therefore 

entitled to deduct the associated interest expenses.  Accordingly, we affirm the 

Tax Courtʹs judgment in its entirety. 




                                         ‐ 53 ‐